[Cite as Bykova v. McBrayer, 2013-Ohio-5745.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                     No. 100172



                                     IRINA BYKOVA
                                                      PLAINTIFF-APPELLANT

                                                vs.

                                DENISE MCBRAYER
                                                      DEFENDANT-APPELLEE




                                          JUDGMENT:
                                           DISMISSED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                    Case No. CV-791833


        BEFORE: E.T. Gallagher, J., Boyle, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED: December 26, 2013
FOR APPELLANT

Irina Bykova, pro se
3056 West 44th Street
Cleveland, Ohio 44113


FOR APPELLEE

Denise McBrayer, pro se
3060 West 44th Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} Plaintiff-appellant, Irina Bykova (“Bykova”), appeals the trial court’s

judgment adopting defendant-appellee’s, Denise McBrayer’s (“McBrayer”), proposed

settlement terms in its final judgment. Having determined that the court’s final judgment

is not a final, appealable order, we dismiss this appeal for lack of jurisdiction.

       {¶2} Bykova and McBrayer have had an antagonistic relationship since Bykova

and her family moved in next door to McBrayer’s house.                 Although the parties’

relationship was hostile from the start, Bykova eventually sought a civil protection order,

alleging that McBrayer’s behavior had become increasingly aggressive. Following a

hearing on the motion, the court ordered the parties to submit proposed terms that the

court could adopt in its final decision.       The trial court subsequently rendered the

following judgment:

       Parties submitted agreed upon terms both of which are hereby incorporated

       into a court order. The court reserves jurisdiction to enforce the parties’

       agreed upon terms for coexistence. With any perceived violation of these

       terms, parties are hereby directed to contact the court at which time a

       contempt hearing may be scheduled.            This matter is hereby deemed

       resolved.

       {¶3} The main purpose of a final order or judgment is to terminate the case or

controversy the parties presented to the trial court for resolution. Stumph Rd. Properties

v. Vargo, 8th Dist. Cuyahoga No. 89811, 2008-Ohio-1830, ¶ 13. To terminate the
matter, the court’s order must contain a statement of the relief granted to the parties.

Harkai v. Scherba Industries, Inc., 136 Ohio App.3d 211, 216, 736 N.E.2d 101 (9th

Dist.2000). A judgment that does not specify the relief granted does not terminate the

action and does not constitute a final, appealable order. Id. at 221. Furthermore, a

judgment that requires the parties to refer to other documents does not constitute a final,

appealable order. Golden Goose Properties v. Daniel Leizman, 8th Dist. Cuyahoga No.

99937, 2013- Ohio-5438, ¶ 7, citing Stumph Rd. Properties at ¶ 13.

       {¶4} In this case, the trial court’s judgment expressly requires the parties to refer to

their proposed lists to determine their respective rights and obligations.         The relief

purported to be granted is not evident from the face of the judgment entry. Therefore,

the court’s final judgment is not a final, appealable order.

       {¶5} Appeal dismissed.

       It is ordered that appellee recover of appellant costs herein taxed.

A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
TIM McCORMACK, J., CONCUR